SULLIVAN, Chief Judge
(concurring in the result):
I concur in the result reached by Judge Cox; yet I do so on the basis that the conduct of Staff Sergeant Munger (a government informant) and the Air Force Office of Special Investigations, in perfecting appellant’s offense, was patently outrageous. See United States v. Bell, 38 MJ 358, 370, 372 (CMA 1993) (opinions of Sullivan, C.J.; Gierke, J.; and Wiss, J.); see also United States v. Cuervelo, 949 F.2d 559 (2d Cir. 1991). Furthermore, I disagree with Judge Cox’s suggestion that the Government did *182not defeat the entrapment defense with competent evidence. I find in the record of trial legally sufficient evidence. upon which the military judge was able to find beyond a reasonable doubt that appellant was predisposed to possess cocaine. (R. 65, 67,193-94.) Cf. United States v. Tatum, 36 MJ 302 (CMA 1993); see 40 MJ at 181 (“There is no doubt that appellant was ‘predisposed’ to possess cocaine. Of course she was.”).